DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 11/10/2022 is acknowledged.
Claims 1, 16, 18, 23, 24, and 44 have been amended.  
Claims 2-15, 22, 30-43, 45, and 48-56 have been previously cancelled.
Claims 1, 16, 18-21, 23-29, 44, 46, 47, and 57 remain pending.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 16, 18-21, 23-25, 29, 44, 46, 47, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astri, TCL Communication Ltd., “Discussion on response beam selection in indication-based paging”, hereafter Astri.

Regarding claims 1, 16, and 29,
Astri discloses a method by a wireless device (i.e. Fig. 1, UE1, UE2) for reporting acceptable downlink (DL) beam directions to a network node (i.e. Fig. 1, gNB) comprising memory operable to store instructions; and processing circuitry operable to execute the instructions (inherent that the UE and gNB comprise memory and processing circuitry) to cause the wireless device to receive, from the network node, a paging indication (Fig. 1, “paging indicators” received by UE for multiple beams) and determine that a user equipment identifier (ID) associated with the paging indication matches a UEID assigned to the wireless device (Section 2.1; PI mapped to group of UEs via truncated UEID).
Astri further discloses, in response thereto, identifying a plurality of acceptable DL beam directions (Section 2.2, Proposal 1 step a); multiple suitable beams for the UE; step b); shortlists suitable beams), selecting a random access preamble dedicated for reporting the plurality of acceptable DL beam directions based at least in part on the identified plurality of acceptable beam directions (Section 2.2, observation 3; dedicated RACH resources used for beam reporting for indication-based paging; selection of the dedicated RACH resource for beam reporting selected among shortlisted suitable beams based on grouping and priority) and a number of acceptable DL beam directions in the identified plurality of acceptable DL beam directions (Section 2.2, proposal 1b; Fig. 2; number of SS blocks determines selection - if multiple SS blocks are selected with the same highest selection priority among the shortlisted blocks, the UE selects the block with the smallest index), transmitting the selected random access preamble on a PRACH resource to report the plurality of acceptable DL beam direction to the network node, thereby indicating a first DL beam direction in the plurality of acceptable DL directions through the PRACH resource on which the preamble is transmitted (Section 2.2 step a) and Fig. 1, PRACH responses for selected beam of the plurality of suitable beams based on grouping and prioritization) and indicating one or more other DL beam directions belonging to the plurality of acceptable DL beam directions in relation to the first DL beam direction through the transmitted preamble (Section 2.2 step a) correlations among the other multiple suitable beams for a given UE such as adjacent/neighboring beams of best beam direction selected for response) and receiving, on one of DL beam directions in the plurality of acceptable DL beam directions, paging information from the network node (step b) selected RACH for response used for later paging message transmission).

Regarding claim 44,
Astri discloses a network node (i.e. Fig. 1, gNB) for determining acceptable downlink (DL) beam directions in which to transmit a message to one or more wireless device (i.e. Fig. 1, UE1, UE2), the network node comprising memory operable to store instructions; and processing circuitry operable to execute the instructions (inherent that the UE and gNB comprise memory and processing circuitry) to cause the network node to transmit a paging indication (Fig. 1, “paging indicators” transmitted by gNB for multiple beams) associated with a user equipment ID that matches a UEID assigned to the wireless device (Section 2.1; PI mapped to group of UEs via truncated UEID).
Astri further discloses to receive an indicator from the one or more wireless devices (Fig. 1, PI responses for beams 1, N), determine the plurality of acceptable DL beam directions for transmitting paging information to the one or more wireless devices based on the indicator from the one or more wireless devices (Section 2.2, Proposal 1 step a); multiple suitable beams for the UE; step b); shortlists suitable beams), wherein the indicator is associated with a direction of arrival and the plurality of acceptable beam directions is determined based on the direction of arrival (Section 2.2 step a) correlations among the other multiple suitable beams for a given UE such as adjacent/neighboring beams based on the best beam direction selected for response based on prioritization/grouping), determine an overlap in the plurality of acceptable DL beam directions in the one or more device and determine a set of acceptable DL beam directions based on the determined overlap (Section 2.2, proposal 1b; Fig. 2; number of SS blocks determines selection - if multiple SS blocks are selected with the same highest selection priority among the shortlisted blocks, the UE selects the block with the smallest index); and transmit a response message containing the paging information to the one or more wireless devices in one of the DL beam directions in the set of acceptable DL beam directions (step b) selected RACH for response used for later paging message transmission).

Regarding claims 18-20,
Astri discloses the first DL beam direction identifies one of the DL beam directions as the best direction within the plurality of acceptable DL beam directions (Section 2.2 step a), and one of the DL beam directions on which the paging information is received from the network node is not the best DL beam direction (Section 2.2 step a) correlations among the other multiple suitable beams for a given UE such as adjacent/neighboring beams based on the best beam direction selected for response based on prioritization/grouping).

Regarding claims 21,
Astri discloses the best direction provide the best channel quality of the plurality of DL beams associated with the network node (section 2.2; proposal 1, step b; beams whose qualities satisfy certain thresholds).

Regarding claims 23-25, 46, and 47,
Astri discloses to select a PRACH resource based at least in part on the plurality of acceptable DL beam directions identified by the wireless device, wherein the selection random access preamble consists at least partly of the selected PRACH resource (section 2.1: using RACH resource associated to the selected SS-block/beam) and identifies the wireless device as being able to receive the paging information in at least one particular DL beam direction associated with the selected random access preamble or the selected PRACH resource (Section 2.2 step a) correlations among the other multiple suitable beams for a given UE such as adjacent/neighboring beams based on the best beam direction selected for response based on prioritization/grouping; step b) selected RACH for response used for later paging message transmission) and to determine that each DL beam direction in the plurality of acceptable DL beam directions provides the wireless device with a channel quality above a threshold (section 2.2, step b under proposal 1; beam qualities satisfy certain constraints, e.g. above some threshold(s)). 



Regarding claim 57,
Astri, as cited above, discloses receiving the indicator from the one or more wireless devices comprises receiving a first indicator from a first wireless device and receiving a second indicator from a second wireless device (i.e. each of multiple UEs would participate in the UE assisted paging process) determining the plurality of acceptable DL beam directions for transmitting paging information to the one or more wireless devices comprises determining a first plurality of acceptable DL beam directions for transmitting paging information to the first wireless device and determining a second plurality of acceptable DL beam directions for transmitting paging information to the second wireless device (i.e. gNB would utilize feedback from each of multiple UEs/UE groups); and the network node to determine that the one of the DL beam directions in which the response message is transmitted is in the first plurality of acceptable DL beam directions and the second plurality of DL beam directions and select the one of the DL beam directions for transmitting the response message to minimize a number of DL beam directions required to reach the first and second wireless devices (trade-off between overhead of PI transmission in all beam directions/responses and actual paging transmission in responded beam directions beneficial to minimize the number of distinct responded beams without changing the paging indicator configuration). 




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Astri in view of Akkarakaran et al. (USP 10548136B2), hereafter Akkarakaran.

Regarding claim 26-28,
Astri does not expressly disclose channel quality measured by at least one of RSRP, RSRQ, SNR/SINR, receiving the threshold as system information from the network node/gNB, or n offset is applied to the threshold before using the threshold to determine each DL beam direction that provides the wireless device with the channel quality above the threshold.
Akkarakaran discloses analogous paging response in beamformed systems (Title) in which channel quality measured by at least one of RSRP, RSRQ, SNR/SINR (i.e. Col. 5, lines 30-48), receiving the threshold as system information from the network node/gNB and an offset is applied to the threshold before using the threshold to determine each DL beam direction that provides the wireless device with the channel quality above the threshold (i.e. Col. 6, lines 26-42; Col. 12, lines 42-62).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Astri by measuring channel quality by at least one of RSRP, RSRQ, SNR/SINR, receiving the threshold as system information from the network node/gNB, and an offset applied to the threshold before using the threshold to determine each DL beam direction that provides the wireless device with the channel quality above the threshold, as shown by Akkarakaran, thereby enabling paging to particular UEs among multiple UEs/UE groups in advanced MIMO/beamforming networks.

Response to Arguments
5.	Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.
In the Remarks on pg. 9-11 of the Amendment, Applicant contends there is no passage in Astri that describes the amended limitations in claims 1 and 16 of basing random access preamble selection on a number of acceptable DL beam directions in the identified plurality of acceptable DL beam directions.  Applicant further argues there is no description in Astri to determine an overlap in the plurality of acceptable DL beam directions in the one or more device and determine a set of acceptable DL beam directions based on the determined overlap, as recited in amended claim 44.
The Examiner respectfully disagrees.  As now shown in the revised rejection, Astri does provide disclosure of the contested limitations through disclosure in Section 2.2, proposal 1b and the decision block of Fig. 2, in which selection of the random access preamble to be used for reporting is based on a number (i.e. 1 or multiple) of SS blocks selected with the same highest selection priority from the shortlist.  If multiple SS blocks are selected with the same highest selection priority among the shortlisted blocks, the UE then further selects the block with the smallest index from those multiple blocks, whereas the one SS block is selected if multiple SS blocks are not selected with the same highest selection priority from among the shortlisted blocks.  Therefore, the rejections based on Astri are properly maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477